                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


Bonita Arruda, Heather’s Fitness Center, LLC,       |
Fit and Firm Forever, LLC, Carolyn Deegan,          |
KV Fitness, LLC, 2 Josie’s LLC, Cynthia &           |
John Haley, Gina Haley-Morrell, Best Health         |
and Fitness, Inc., RH Fitness Systems, LLC,         |
Femme Fit All, LLC, Yako Kwe Nye Sta                |
Fitness, LLC, Linda Lohse, Susan Minicozzi,         |
Maria Montoya, Paradisco Dream, LLC,                |
All Things Enterprises, LLC, Cami Noble,            |
PWO Fitness, LLC, Gary Paolillo, RKP                |
Enterprises, LLC, Linda Preston, Amy Reeves,        |
Bodyfit, Inc., Jenny Schaff Fitness and Music, LLC, |
Elaine Solomon, Barbara Tait, MMLC, LLC,            |
Whanger Health & Fitness, LLC, and Healthy          |
Hips, LLC,                                          |
                                                    |
        Plaintiffs,                                 |
                                                    |   Case Number: 6:20-cv-759
-vs-                                                |
                                                    |
                                                    |
CURVES INTERNATIONAL, INC., a Texas                 |
Corporation,                                        |
                                                    |
(Serve: Registered Agent                            |
         CT Corporation System                      |
         1999 Bryan St., Suite 900                  |
         Dallas, Texas 75201)                       |
                                                    |
and                                                 |
                                                    |
CURVES NA, INC., a Texas corporation,               |
                                                    |
(Serve: Registered Agent                            |
         Jeff Burchfield                            |
         4800 Lakewood, Suite 6                     |
         Waco, Texas 76710)                         |
                                                    |
        Defendants.                                 |




Plaintiffs’ Initial Complaint                                                 Page 1 of 61
                                PLAINTIFFS’ INITIAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        Come now Plaintiffs and for their causes of action against Defendants state as follows:

                                        INTRODUCTION

        1.       Curves International, Inc. (“Curves International”) was incorporated in the State

of Texas in October of 1995 with its principal place of business in Waco, Texas.

        2.       Curves International began offering Curves/Curves for Women franchises in

October of 1995.

        3.       Curves International is a franchisor of thirty-minute fitness and weight loss

centers to various individuals and businesses using the “Curves for Women” trade name,

trademark, and system of operating procedures.

        4.       Curves International sells Curves for Women fitness centers, known as Curves,

throughout the United States and internationally.

        5.       Once Curves International began selling franchises, it arguably became the fastest

growing franchise system in history selling over 10,000 franchise locations.

        6.       Curves International sold so many franchises that the domestic territories were

oversold and became oversaturated.

        7.       As a result, the Curves system began to collapse until it has reached the point

today where there are fewer than 600 locations in the United States and locations are closing on a

weekly basis.

        8.       Curves International Holdings, Inc. (“Curves Holdings”) is a Texas corporation

with its principal place of business in Greenwich, Connecticut formed on June 29th, 2012.

        9.       Curves Holdings is majority owned and controlled by NCP-Curves, LP, a



Plaintiffs’ Initial Complaint                                                         Page 2 of 61
Delaware limited partnership, formed on June 29th, 2012 with its principal place of business in

Greenwich, Connecticut.

        10.      NCP-Curves, LP is, in turn, partially owned and controlled by NCP-Curves GP,

LLC, a Delaware limited liability company formed on June 29th, 2012 with its principal place of

business in Greenwich, Connecticut.

        11.      NCP-Curves, LP and NCP-Curves GP, LLC, were investment vehicles utilized by

North Castle Partners, LLC (“North Castle”), a private equity firm, that purchased majority

control of Curves Holdings for a sum in excess of $150 million in 2012.

        12.      Subsequently, on or about August 1st, 2012, Curves Holdings acquired 100%

interest in Curves International.

        13.      After that transaction, North Castle, through its affiliate companies, assumed

control over the activities of Curves International which included, among other things, installing

one of its “industry advisors” as the chief executive officer.

        14.       Even though North Castle referred to Curves International as “portfolio

company,” a designation beneficial to private equity firms for income tax treatment, the level of

ownership and control exercised by North Castle over Curves International rendered Curves

International a subsidiary company.

        15.      Prior to closing on the purchase of Curves, North Castle drafted a document

known as an “Operating Blueprint.”

        16.      Unknown to the Curves’ franchisees, including Plaintiffs, the “Operating

Blueprint” disclosed that North Castle intended to “prune 1,000+” unsustainable locations.

        17.      After North Castle assumed control, the failure rate of Curves franchisees

accelerated.



Plaintiffs’ Initial Complaint                                                        Page 3 of 61
          18.    In 2015, Curves International and North Castle retained the services of Parthenon

EY, a subsidiary of Ernst & Young, to conduct a study known as the “Curves Rebirth Project.”

          19.    As part of that study, Parthenon surveyed franchisees, current and former Curves’

gym members, and others in the fitness industry.

          20.    Plaintiffs and other Curves’ franchisees were not informed of that study being

conducted.

          21.     A key finding of that study was that the Curves name had a “negative halo” and

that Curves’ franchise locations would continue to close at a rate of more than 15% per year if

nothing was done.

          22.    The recommendations made by Parthenon required further investment by North

Castle.

          23.    These results were not shared with the franchisees, including Plaintiffs.

          24.    After obtaining the results, North Castle ignored the recommendations and

decided that it would make no further investment in the Curves brand, thereby ensuring the

further collapse of the Curves franchise system.

          25.    Defendant Curves International and North Castle were aware that the most

valuable asset of the Curves franchise system was the Curves trademark and name.

          26.    However, the Parthenon study made it clear that the Curves’ trademark/name had

a negative impression in the fitness market and absent further investment into the brand the

negative impression would remain and worsen.

          27.    While having actual knowledge of the results of this study, instead of informing

the current and prospective franchisees, Curves International continued to provide misleading

and fraudulent Franchise Disclosure Documents (“FDD”) and other misleading electronic



Plaintiffs’ Initial Complaint                                                           Page 4 of 61
communications which hid the dire circumstances surrounding the Curves franchise system.

        28.      In a letter dated February 9, 2016, Monty Sharma, the North Castle “industry

advisor” appointed by North Castle as the CEO of Curves, outlined several areas in which the

franchisor represented it was making positive changes to assist the franchisees, while at the same

time, Defendants never disclosed the results of the Parthenon study nor that they knew the

franchise system would fail.

        29.      Instead, Curves continued to collect franchise royalties, advertising fees, and

additional fees from the franchisees knowing that the system would fail and Plaintiffs, along with

other franchisees, would lose the value of their investments.

        30.      Defendant Curves NA, Inc. (“Curves NA”) was incorporated in Texas in February

of 2018 with its principle place of business in Woodway, Texas.

        31.      Curves DF Holdings, Inc. (“Curves DF”) was incorporated in Texas in March of

2018 with its principle place of business in Woodway, Texas.

        32.      Curves DF is majority owned and controlled by NCP-Curves, LP which was, in

turn, partially owned and controlled by NCP-Curves GP, LLC, a Delaware limited liability

company.

        33.      Similar to Curves Holdings, NCP-Curves, LP and NCP-Curves GP, LLC, were

investment vehicles utilized by North Castle.

        34.      Subsequently on or about March 30th, 2018, Curves DF acquired a 100% interest

in Curves NA.

        35.      Additionally, on or about March 30th, 2018, Curves Holdings Co, LTD, formed by

the Japanese Curves master franchisee, acquired a 100% interest in Curves International.

        36.      As part of the March 30, 2018 transaction, Curves NA entered into a Master



Plaintiffs’ Initial Complaint                                                        Page 5 of 61
Franchise Agreement with Curves International whereby it became the Master Franchisee for the

North American region.

        37.      In August of 2019, North Castle entered into a transaction to transfer ownership

of Curves NA to the then-president Krishea Holloway.

        38.      Upon information and belief, the franchise agreements between Curves

International and its United States franchisees, including Plaintiffs, were assigned to Curves NA

which assumed all obligations, responsibilities, and liabilities required under those agreement

(both current and prior).

        39.      Curves NA continues to grant franchises in the fitness and weight loss industry in

the United States under the tradename “Curves” and holds itself out as the franchisor for all

Curves locations in the United States.

        40.      Due to what is essentially an assignment of the franchise agreements by Curves

International to Curves NA, hereinafter Curves International and Curves NA will be collectively

referred to as “Curves.”

        41.      All Plaintiffs were franchisees of Curves.

                                                 PARTIES

        42.      Plaintiff Bonita Arruda is a citizen and resident of the State of Massachusetts.

Plaintiff Bonita Arruda originally executed a franchise agreement with Curves International in

August 2006. Plaintiff Bonita Arruda subsequently renewed that agreement on August 11, 2011,

February 5, 2013, and February 5, 2015. Plaintiff Bonita Arruda’s Curves franchise was located

in the Easton, Massachusetts area. Plaintiff Bonita Arruda closed her Curves franchise on

November 10, 2018.

        43.      Plaintiff Heather’s Fitness Center, LLC is an Iowa Limited Liability Company.



Plaintiffs’ Initial Complaint                                                         Page 6 of 61
Plaintiff Heather’s Fitness Center originally executed a franchise agreement with Curves

International on December 20, 2011, by and through Heather Besch, and subsequently renewed

that agreement on January 11, 2017. Plaintiff Heather’s Fitness Center, LLC’s franchise was

located in the Urbandale, Iowa area. Plaintiff Heather’s Fitness Center, LLC closed its

Urbandale, Iowa franchise on October 6, 2017.

        44.      Plaintiff Fit and Firm Forever, LLC originally executed a franchise agreement

with Curves International on March 27, 2013 under the names Teri Dee Bogden and Ronald

Jeffrey Bodgen. On June 6, 2013 Teri and Ronald Bogden executed an Assignment of Franchise

Agreement assigning their franchise agreement to Fit and Firm Forever, LLC. Plaintiff Fit and

Firm Forever, LLC is a Utah Limited Liability Company. Plaintiff Fit and Firm Forever, LLC’s

franchise was located in the West Jordan, Utah area. Plaintiff Fit and Firm Forever, LLC closed

its franchise on March 27, 2018.

        45.      Plaintiff Carolyn Deegan is a citizen and resident of the State of Mississippi.

Plaintiff Carolyn Deegan executed a franchise agreement with Curves International on June 24,

2014. Plaintiff Carolyn Deegan’s Curves franchise was located in the Olive Branch, Mississippi

area. Plaintiff Carolyn Deegan closed her Curves franchise on or around June 24, 2017.

        46.      Plaintiff KV Fitness, LLC is a Florida Limited Liability Company. Plaintiff KV

Fitness, LLC originally executed a franchise agreement with Curves International on June 28,

2012 by and through Kathleen DeVoge and Victoria Spurlock. Plaintiff KV Fitness, LLC

subsequently terminated the original franchise agreement, in order to remove Vickie Spurlock

from the franchise agreement, and executed a new franchise agreement on June 10, 2013.

Plaintiff KV Fitness, LLC’s Curves franchise was located in the Barboursville, West Virginia

area. Plaintiff KV Fitness, LLC closed its franchise on or around March 28, 2015.



Plaintiffs’ Initial Complaint                                                       Page 7 of 61
        47.      Plaintiff 2 Josie’s, LLC is a Louisiana Limited Liability Company. Camille

Gautreaux and Rechelle Broussard executed a franchise agreement with Curves International on

April 7, 2014. On April 28th, 2014, Camille Gautreaux and Rechelle Broussard assigned the

franchise agreement with Curves International to Plaintiff 2 Josie’s, LLC. Plaintiff 2 Josie’s,

LLC’s franchise was located in the Crowley, Louisiana area. Plaintiff 2 Josies, LLC closed its

Curves franchise on June 1, 2018.

        48.      Plaintiffs Cynthia Jeanne Haley and John William Haley are citizens and residents

of the State of Massachusetts. Plaintiffs Cynthia and John Haley originally executed a franchise

agreement with Curves International on July 12, 2005.           They subsequently renewed that

agreement on July 22, 2010 and September 18, 2014. Plaintiffs Cynthia and John Haley’s

franchise was located in the Marshfield, Massachusetts area. Plaintiffs Cynthia and John Haley

closed their Curves franchise on September 15, 2015.

        49.      Plaintiff Gina Haley-Morrell is a citizen and resident of the State of Oregon.

Plaintiff Gina Haley-Morrell originally executed a franchise agreement with Curves International

on or around January 1, 2008 and subsequently renewed that agreement on March 27, 2013.

Plaintiff Gina Haley-Morrell’s franchise was located in the Veneta, Oregon area. Plaintiff Gina

Haley-Morrell closed her Curves franchise on December 31, 2016.

        50.      Plaintiffs Paul and Noor Jahan Hashemi are citizens and residents of the State of

California. Plaintiff Best Health and Fitness, Inc. is a California Corporation. Plaintiffs Paul and

Noor Jahan Hashemi executed a franchise agreement with Curves International on August 4,

2010. Plaintiffs’ franchise was located in the Point Loma, California area. Plaintiffs Paul and

Noor Jahan Hashemi operated their Point Loma, California franchise through Plaintiff Best

Health and Fitness, LLC. Plaintiffs closed its Curves in or around August 2015.



Plaintiffs’ Initial Complaint                                                          Page 8 of 61
        51.      Plaintiff RH Fitness Systems, LLC is a Utah Limited Liability Company.

Plaintiff RH Fitness Systems, LLC owned two separate Curves franchises, one in Millcreek,

Utah and one in South Jordan, Utah. Plaintiff RH Fitness Systems, LLC executed a franchise

agreement with Curves International for the Millcreek location in May 2006 by and through

Heather Heighton Rangel and Margaret Heighton.              Plaintiff RH Fitness Systems, LLC

subsequently renewed that agreement on in September 2011, April 2015, and February 2017.

Plaintiff RH Fitness Systems, LLC closed the Millcreek franchise on December 31, 2018.

Plaintiff RH Fitness Systems, LLC executed a franchise agreement for the South Jordan location

on October 10, 2010 by and through Heather Heighton Rangel and Margaret Heighton. Plaintiff

RH Fitness Systems, LLC subsequently renewed that agreement in September 2015. Plaintiff

RH Fitness Systems, LLC closed the South Jordan franchise on October 5, 2018.

        52.      Plaintiff Femme Fit All, LLC is an Iowa Limited Liability Company. Plaintiff

Femme Fit All, LLC executed a franchise agreement with Curves International on June 8, 2010

by and through Delia Jones. Plaintiff Femme Fit All, LLC’s Curves franchise was located in the

Des Moines, Iowa area. Plaintiff Femme Fit All, LLC closed its Des Moines, Iowa franchise on

or around June 30, 2015.

        53.      Plaintiff Yako Kwe Nye Sta Fitness, LLC is a Wisconsin Limited Liability

Company. Plaintiff Yako Kwe Nye Sta Fitness, LLC executed a franchise agreement with

Curves International on May 1, 2012 by and through Kim Laluzerne. Plaintiff Yako Kwe Nye

Sta Fitness, LLC’s franchise was located in the Greenbay, Wisconsin area. Plaintiff Yako Kwe

Nye Sta Fitness, LLC closed its Greenbay, Wisconsin franchise on or around December 31,

2018.

        54.      Plaintiff Linda Lohse is a citizen and resident of the State of Missouri. Plaintiff



Plaintiffs’ Initial Complaint                                                          Page 9 of 61
Linda Lohse originally executed a franchise agreement with Curves International on June 28,

2000 and subsequently renewed that agreement on June 23, 2017. Plaintiff Linda Lohse’s

franchise was located in the Oakville, Missouri area. Plaintiff Linda Lohse closed her franchise

on or around August 25, 2018.

        55.      Plaintiff Susan Minicozzi is a citizen and resident of the State of Florida. Plaintiff

Susan Minicozzi executed a franchise agreement with Curves International on October 25, 2005

and subsequently renewed that agreement on June 15, 2010 and again on June 15, 2015.

Plaintiff Susan Minicozzi’s franchise was located in the Ocala, Florida area. Plaintiff Susan

Minicozzi closed her Curves franchise on December 31, 2018.

        56.      Plaintiff Maria Montoya is a citizen and resident of the State of Washington.

Plaintiff Maria Montoya executed a franchise agreement with Curves International on July 10,

2013. Plaintiff Maria Montoya’s franchise was located in the Pasco, Washington area. Plaintiff

Maria Montoya closed her Curves franchise on December 13, 2017.

        57.      Plaintiff Paradisco Dream, LLC is a Florida Limited Liability Company. Plaintiff

Paradisco Dream LLC executed a franchise agreement with Curves International on September

29, 2015 by and through Susan Neustadt. Plaintiff Paradisco Dream, LLC’s Curves franchise

was located in the Marco Island, Florida area. Plaintiff Paradisco Dream, LLC closed its

franchise on or about May 30, 2018.

        58.      Plaintiff All Things Enterprises, LLC is an Alabama Limited Liability Company.

Plaintiff All Things Enterprises, LLC executed a franchise agreement with Curves International

on February 2, 2015 by and through Deanna Newman. Plaintiff All Things Enterprises, LLC’s

Curves franchise was located in the Leeds/Moody, Alabama area.                  Plaintiff All Things

Enterprises, LLC closed its Curves franchise on or around December 18, 2017.



Plaintiffs’ Initial Complaint                                                             Page 10 of 61
        59.      Plaintiff Cami Noble is a citizen and resident of the State of Virginia. Plaintiff

Cami Noble originally executed a franchise agreement with Curves International on or around

May 15, 2004 and subsequently renewed that agreement on or around May 15, 2014. Plaintiff

Cami Noble’s franchise was located in the West Springfield, Virginia area. Plaintiff Cami Noble

closed her Curves franchise in April 2017.

        60.      Plaintiff PWO Fitness, LLC is a New York Limited Liability Company. Plaintiff

PWO Fitness, LLC originally executed a franchise agreement with Curves International in or

around May 22, 2006, by through Patricia O’Reilly, and subsequently executed a renewal on

February 24, 2014. Plaintiff PWO Fitness, LLC’s franchise was located in the Port Jefferson

Station, New York area. Plaintiff PWO Fitness LLC closed its Curves franchise on August 31,

2016.

        61.      Plaintiff Gary Paolillo is a resident of the state of New York. Plaintiff Gary

Paolillo’s wife, Janice Paolillo, originally executed a franchise agreement with Curves

International in January 2002. The original franchise agreement was executed with Janice and

Fern, Inc. In January 2012, the agreement for the location was renewed, however, the franchise

agreement was executed under the name of Gary Paolillo, husband of Janice Paolillo. Plaintiff

Gary Paolillo subsequently renewed that agreement on April 30, 2014. Plaintiff Gary Paolillo’s

Curves franchise was located in the Albertson/Mineola/Williston Park, New York area. Plaintiff

Gary Paolillo closed his Curves franchise on or around December 1, 2016.

        62.      Plaintiff RKP Enterprises, LLC is a Wisconsin Limited Liability Company.

Plaintiff RKP Enterprises, LLC originally executed a franchise agreement with Curves

International on February 1, 2008, by and through Rita Poyer, and subsequently renewed that

agreement on February 21, 2012.         Plaintiff RKP Enterprises, LLC’s Curves franchise was



Plaintiffs’ Initial Complaint                                                         Page 11 of 61
located in the Merrill, Wisconsin area.        Plaintiff RKP Enterprises, LLC closed its Curves

franchise on June 30, 2015.

        63.      Plaintiff Linda Preston is a citizen and resident of the State of Michigan. Plaintiff

Linda Preston originally executed a franchise agreement with Curves international on March 3,

2008 and subsequently renewed that agreement on October 15, 2012. Plaintiff Linda Preston’s

Curves franchise was located in the Dowagiac, Michigan area. Plaintiff Linda Preston closed her

Curves franchise on October 15, 2017.

        64.      That Amy Reeves is a citizen and resident of the State of Ohio. Plaintiff Amy

Reeves executed a franchise agreement with Curves International on May 12, 2009 and

subsequently renewed her agreement on February 11, 2014. Plaintiff Amy Reeves’s Curves

franchise was located in the Cortland, Ohio area. Plaintiff Amy Reeves closed her Curves

franchise on or around May 31, 2016.

        65.      Plaintiff Bill Fautsch and Kimberly Salter are residents of the State of Arizona.

Plaintiff Bodyfit, Inc. is an Arizona corporation. Plaintiffs Bill Fautsch and Kimberly Salter

originally executed a franchise agreement with Curves International on September 8, 2009.

Plaintiffs subsequently renewed that agreement on January 16, 2015. Plaintiffs’ franchise was

located in the Phoenix, Arizona area.        Plaintiffs operated their Phoenix, Arizona franchise

through Plaintiff Bodyfit, Inc. Plaintiffs closed its franchise on March 26, 2018.

        66.      Plaintiff Jenny Schaff Fitness and Music, LLC is an Iowa Limited Liability

Company. Plaintiff Jenny Schaff Fitness and Music, LLC executed a franchise agreement with

Curves International on August 22, 2012 by and through Jennifer Schaff. Plaintiff Jenny Schaff

Fitness and Music, LLC’s franchise was located in the Des Moines, Iowa area. Plaintiff Jenny

Schaff Fitness and Music, LLC closed its Curves franchise on March 1, 2015.



Plaintiffs’ Initial Complaint                                                            Page 12 of 61
        67.      Plaintiff Elaine Solomon is a citizen and resident of the State of West Virginia.

Plaintiff Elaine Solomon originally executed a franchise agreement with Curves International on

August 2, 2005 and subsequently renewed that agreement on April 27, 2010 and January 17,

2014. Plaintiff Elaine Solomon’s franchise was located in the Millbury, Massachusetts area.

Plaintiff Elaine Solomon closed her Curves franchise on December 23, 2016.

        68.      Plaintiff Barbara Tait is a resident and citizen of the State of California. Plaintiff

Barbara Tait executed a franchise agreement with Curves International on April 9, 2015.

Plaintiff Barbara Tait’s franchise was located in the La Sierra-Riverside, California area.

Plaintiff Barbara Tait closed her Curves franchise on February 1, 2019.

        69.      Plaintiff MMLC, LLC is an Indiana Limited Liability Company.                 Plaintiff

MMLC, LLC executed a franchise agreement with Curves International on May 5, 2013 by and

through Marla and Mark Ward.             Plaintiff MMLC, LLC’s franchise was located in the

Crawfordsville, Indiana area. Plaintiff MMLC, LLC closed its franchise on January 31, 2016.

        70.      Plaintiff Whanger Health & Fitness, LLC is a West Virginia Limited Liability

Company. Plaintiff Whanger Health & Fitness, LLC executed a franchise agreement with

Curves International in 2009 and subsequently renewed her agreement in July of 2015. Plaintiff

Whanger Health & Fitness, LLC’s Curves franchise was located in the St. Albans, West Virginia

area. Plaintiff Whanger Health & Fitness, LLC closed its Curves franchise in or around March

2017.

        71.      Plaintiff Healthy Hips, LLC is an Ohio Limited Liability Company. Plaintiff

Healthy Hips, LLC executed a franchise agreement with Curves International on July 1, 2010 by

and through Rosemary Yaecker. Plaintiff Healthy Hips, LLC’s Curves franchise was located in

the Chesterland, Ohio area. Plaintiff Healthy Hips, LLC closed its Curves franchise on or around



Plaintiffs’ Initial Complaint                                                             Page 13 of 61
June 30, 2015.

        72.      Defendant Curves International, Inc. is a Texas corporation with its principal

place of business in Woodway, Texas. Curves International, Inc. was incorporated in October

of 1995.

        73.      Defendant Curves NA, Inc. is a Texas corporation with its principal place of

business in Woodway, Texas. Curves NA, Inc. was incorporated in February of 2018.

                                TOLLING OF STATUTE OF LIMITATIONS

        74.      The parties in this case entered into a tolling agreement pending completion of

pre-suit mediation as required by the franchise agreements.

        75.      Once it became apparent that pre-suit mediation failed, the parties timely filed suit

in the case of Bonita Arruda, et al. vs. Curves International, Inc., et al. (Cause Number: 6:20-cv-

00092) filed in the Western District of Texas, Waco Division.

        76.      That upon dismissal of the state law claims without prejudice, Texas state law

provided for a 60-day window with which to refile this action.

        77.      This action is filed within that 60-day period.

                                      JURISDICTION AND VENUE

        78.      Jurisdiction in this court is proper over Plaintiffs’ claims brought under diversity

of citizenship pursuant to 28 U.S.C. §1332. The matter in controversy exceeds, exclusive of

interest and costs, the sum specified by 28 U.S.C. § 1332.

        79.      Venue is proper in this district and division pursuant to 28 U.S.C. § 1391(b)(2).

                          ALLEGATIONS COMMON TO ALL COUNTS

        80.      The Plaintiffs in this case each had an interest in owning a franchise and, at some

point, became specifically interested in a Curves franchise.



Plaintiffs’ Initial Complaint                                                            Page 14 of 61
        81.      Among other various representations, written and verbal, Curves represented to

each Plaintiff that it would provide them with opening support, training, ongoing support,

assistance selling memberships, marketing, weight loss guidance, internal and external

promotions to generate business, advertising, brand maintenance, and more.                    These

representations were made to and relied upon by Plaintiffs in their decision to purchase a Curves

franchise(s).

        82.      Curves International drifted from growing and supporting the Curves franchise to

a “sell as many as possible” approach.

        83.      This approach, often taken by franchisor who later fail, is nothing more than an “I

smell money” policy.

        84.      As Jonathan Canarick, a managing director of North Castle Partners, stated in a

2012 article: “The problem with fast success is that the owners weren’t able to put the systems in

place quickly enough. North Castle plans to correct the inconsistencies that came about because

of that fast growth.”

        85.      As a prospective franchisee, Plaintiffs relied on information contained in the

Franchise Disclosure Document (hereinafter referred to as “FDD”) and many other

representations made to them by Curves at their peril. Most franchisees discovered that upon

opening and operating their location, the numbers contained in the FDD and those figures

otherwise represented to them were grossly underestimated and inaccurate.

        86.      Once a prospect signed a franchise agreement and had received their financing,

Curves provided virtually none of the services represented to them including those normally

expected from a franchisor and those provided for in the franchise agreements.

        87.      Curves provided little to no assistance with site/location selection, with lease



Plaintiffs’ Initial Complaint                                                          Page 15 of 61
negotiation, and/or site development, even though Curves boasted about all its “research” into

territories.

        88.      In addition, Curves often required its franchisees to purchase equipment and other

various items and introduced additional fees for the sole purpose of benefiting Defendants at the

expense of the franchisees, like Plaintiffs.

        89.      Franchisees would often exhaust their working capital prior to or shortly after

opening their location(s). Many times the grand openings would occur without proper training

and/or the grand opening assistance represented to them and contained in the franchise

agreement.

        90.      Plaintiffs’ calls to corporate office for assistance were greeted with hostility or

unreturned.     Additionally, Curves eventually stopped taking calls all together and, in turn,

required franchisees, including Plaintiffs, to submit help tickets that would either receive no

response or a grossly inadequate response. The help ticket system was not designed to benefit

Plaintiffs but to buffer Curves from the consistent demands for them to act.

        91.      Notwithstanding the foregoing, Curves continued to demand payment of its

monthly fees.

        92.      According to the 2014 FDD, Curves had 2,369 franchises operating at the end of

2013, 2,860 operating at the end of 2012, and 3,551 operating at the end of 2011. According to

the 2011 FDD, Curves had 4,375 franchises operating at the end of 2010, 5,208 operating at the

end of 2009, and 6,247 operating at the end of 2008. According to the 2008 FDD, Curves had

7,091 franchises operating at the end of 2007, 7,748 operating at the end of 2006, and 7,885

operating at the end of the 2005 (the last year to mark any growth of the franchise). As of 2018,

there are fewer than 600 open locations.



Plaintiffs’ Initial Complaint                                                          Page 16 of 61
        93.      Much of Curves’ early success was built on federally guaranteed loans to

franchisees from the U.S. Small Business Administration. By 2010, Curves franchisees had the

fourth-highest rate of loans going into default of any franchise in the country.

        94.      On July 31, 2012, Howard Gary Heavin and Diane Heavin sold majority

ownership of Curves to North Castle.

        95.      North Castle paid a substantial amount in excess of $150 million for the

ownership in Curves.

        96.      The money paid by North Castle was not used in any way to improve the

franchise system. Instead it apparently went to the enrichment of the founders of the failing

system.

        97.      While Curves continued to prosper, the franchisees did not. A franchisee facing

eminent demise is provided no good options by Curves.

        98.      If a franchisee fails to make a payment to the franchisor, it is subject to

termination of its franchise. Upon termination, the franchisee is threatened with legal action and

future royalty payments.

        99.      When a franchisee is struggling and wanting to sell its location, it receives little to

no support from Curves, which instead turned its head and only paid enough attention to a collect

various fees, including a transfer fee if a franchisee was lucky enough to sell their location.

        100.     In fact, Curves often blames the failure of the franchisees on the resale of

locations by other franchisees, claiming that it was limited in what it could do to deny a resale.

This could not be farther from the truth, as the franchisor, Curves, has every right to limit a

resale and even provide for it in their own franchise agreement.

        101.     Case in point, Curves, by and through its representatives, have conceded on many



Plaintiffs’ Initial Complaint                                                              Page 17 of 61
occasions to not providing support to its franchisees, along with other numerous responsibilities

owed to franchisees, and even admitted to the following:

             a. “The problem with fast success, Canarick said, is that the owners weren’t able to

                 put the systems in place quickly enough.”


    I. Franchisor’s Responsibilities Under Franchise Agreement

        102.     The franchise agreements signed by each and every Plaintiff herein is a

continuing contract for performance.

        103.     Under those franchise agreements, the franchisor agreed to assume certain

responsibilities.

        104.     These responsibilities included, but were not limited to, each of the following:

             a. Opening Assistance: Franchisor agreed to provide assistance for up to four (4)

                 days during the opening period of the franchisee’s facility.

             b. Training: Once the franchisee was in possession of the approved location, but

                 before the franchisee may open the unit, the franchisor agreed to provide one

                 initial training course, the cost which is a part of the initial franchise fee.

             c. Periodic Review:         The Franchisor agreed to provide periodic review of

                 franchisee’s sales, promotional efforts, and financial status with suggestions as to

                 any improvements.

             d. Ongoing support: Franchisor agreed to conduct merchandising, marketing and

                 advertising research in order to collect data and advise franchisees. It further

                 agreed to communicate new developments, techniques and improvements to the

                 system, along with ongoing support including communication and advice.

             e. Brand Maintenance: The Franchisor agreed to maintain and develop Curves


Plaintiffs’ Initial Complaint                                                                Page 18 of 61
                 including the reputation, public image, and goodwill in order to establish a firm

                 foundation for its franchisees.

             f. Advertising: The Franchisor requires franchisees to pay a monthly fee for

                 advertising in order to provide national, regional, or local media or other

                 marketing techniques or programs designated to communicate the services of the

                 franchisees to the public.

        105.     In general, the Franchisor assumed the duty to monitor the operations of its

franchisees and provide assistance and guidance by either requests from the franchisee or

franchisor’s own inspection of the franchisee’s operations.

        106.     In addition to the above and according to Section 7.A of the franchise agreements:

                 “Curves shall make available certain services to Franchisee and
                 use reasonable efforts to provide such services in a manner
                 reasonably designed for the Curves System, the content of and
                 manner by which any and all services are to be delivered by
                 Curves are within Curves’ sole reasonable discretion and right.
                 Such services and items may include the following:” (emphasis
                 added; See Exhibit A)

        107.     The list that follows Section 7.A includes nine services: (1) access to a

reproducible copy of the standard Curves Marks, (2) a pre-opening training program, (3)

assistance during the opening period of Franchisee’s facility, (4) periodic training seminars, (5)

periodic review of Franchisee’s sales with suggestions as to any improvements in the operations

of Franchisee’s facility, (6) access to the Confidential Operations Manual, (7) such

merchandising, marketing and advertising research data and advice as may be developed by

Curves, (8) communication of new developments, techniques, and improvements to the Curves

System, and (9) such ongoing support as Curves deems reasonably necessary.

        108.     In addition to Section 7.A, Section 22.D of the franchise agreement provides that



Plaintiffs’ Initial Complaint                                                         Page 19 of 61
Curves will use Reasonable Business Judgment:

                 “Reasonable Business Judgment (as defined herein) applies in all
                 circumstances involving or requiring Curves’ approval or consent,
                 unless provided otherwise in the Agreement. Reasonable Business
                 Judgment means that Curves’ determinations or choices will
                 prevail, even if other alternatives are also reasonable or arguably
                 preferable, if Curves intends to benefit or is acting in a way that
                 could benefit the Curves System by, for example, enhancing the
                 value of the Marks, increasing customer satisfaction, minimizing
                 possible customer confusion as to the Marks or location, or
                 increasing the financial strength of Curves…” (see Exhibit A
                 which is substantially the same as each and every franchise
                 agreement executed by the Plaintiffs)

        109.     Plaintiffs found out, only after paying their initial franchise fee, that Curves did

not have the personnel, infrastructure, and/or resources necessary to fulfill the obligations owed

to them in the franchise agreement, not to mention all the written/oral promises/representations.

        110.     Plaintiffs received little to no opening support.

        111.     Plaintiffs received little to no initial training.

        112.     Plaintiffs never received periodic reviews, visits, nor ongoing support.

        113.     Plaintiffs received little to no advertising, especially in light of the millions of

dollars a year they contributed to an advertising budget.

        114.     In fact, for a couple of years, Plaintiffs received no advertising nationally or

regionally. Plaintiffs instead received minimal, ineffective, and outdated advertising materials

for them to print and use locally. The lack of national and regional advertising significantly

affected Plaintiffs’ member retention and was communicated to Curves on many occasions with

no response.

        115.     Part of maintaining the brand, includes providing care, support, and commitment

to the franchisees that are the cornerstone of brand recognition. Without franchisees, Curves

could never have built the brand to which it claims all rights.


Plaintiffs’ Initial Complaint                                                           Page 20 of 61
    II. Armstrong v. Curves International

        116.     The essence of Plaintiffs’ claims is identical to those tried in the Armstrong v.

Curves International, et al. (Case Number 6:15-cv-00294-SDD). In that case a jury returned a

unanimous verdict finding that defendant Curves International had breached the franchise

agreements with over 50 franchisees.

        117.     It was only through discovery in the Armstrong case that the existence of the

North Castle “Operating Blueprint” and the Parthenon EY study became known.

        118.     However, due to a protective order in place in the Armstrong case, franchisees,

including Plaintiffs in this case, could not have even potentially discovered the existence of the

“Operating Blueprint” nor the Parthenon EY study until it was admitted into evidence at trial in

April of 2017.

        119.     Furthermore, the discovery of those documents also assumes that the franchisees,

including Plaintiffs in this cas2, had the wherewithal to access PACER. Even then, the contents

of the Parthenon EY study would not have been available.

        120.     In a nutshell, Plaintiffs allege that Defendants were aware that the Curves system

was unsustainable but hid that information from current and prospective franchisees and

Defendant Curves systematically breached its agreements with Plaintiffs.

        121.     The above factual allegations apply across the board and are common to every

Plaintiff.

                                  COUNT 1: BONITA ARRUDA
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for her cause of action against Defendants Curves

International and/or Curves NA, states as follows:



Plaintiffs’ Initial Complaint                                                         Page 21 of 61
        122.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        123.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        124.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        125.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        126.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        127.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        128.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        129.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.



Plaintiffs’ Initial Complaint                                                            Page 22 of 61
        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

Curves International and/or Curves NA, in a sum that is fair and reasonable, her costs herein

expended, and for such other relief that the Court deems just and proper.

                          COUNT 2: HEATHER’S FITNESS CENTER, LLC
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        130.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        131.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        132.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        133.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        134.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.



Plaintiffs’ Initial Complaint                                                            Page 23 of 61
        135.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        136.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        137.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                COUNT 3: FIT AND FIRM FOREVER, LLC
                                      BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        138.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        139.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        140.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and



Plaintiffs’ Initial Complaint                                                            Page 24 of 61
             f. Advertising

        141.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        142.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        143.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        144.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        145.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                 COUNT 4: CAROLYN DEEGAN
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for her cause of action against Defendants, states as follows:

        146.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        147.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).




Plaintiffs’ Initial Complaint                                                            Page 25 of 61
        148.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        149.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        150.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        151.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        152.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        153.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, her costs herein expended, and for such

other relief that the Court deems just and proper.

                                   COUNT 5: KV FITNESS, LLC
                                    BREACH OF CONTRACT


Plaintiffs’ Initial Complaint                                                        Page 26 of 61
        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        154.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        155.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        156.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        157.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        158.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        159.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        160.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).



Plaintiffs’ Initial Complaint                                                            Page 27 of 61
        161.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                     COUNT 6: 2 JOSIE’S LLC
                                     BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        162.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        163.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        164.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        165.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).




Plaintiffs’ Initial Complaint                                                            Page 28 of 61
        166.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        167.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        168.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        169.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                COUNT 7: CYNTHIA AND JOHN HALEY
                                     BREACH OF CONTRACT


        COMES NOW, Plaintiffs and for their cause of action against Defendants, states as

follows:

        170.     Plaintiffs reallege and incorporate by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        171.     That Plaintiffs and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of their location(s).

        172.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance



Plaintiffs’ Initial Complaint                                                           Page 29 of 61
             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        173.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        174.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        175.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        176.     Plaintiffs have complied with all conditions precedent required by the terms of the

franchise agreement(s).

        177.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiffs sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiffs pray judgment against Defendants,

and each of them, in a sum that is fair and reasonable, their costs herein expended, and for such

other relief that the Court deems just and proper.

                                COUNT 8: GINA HALEY-MORRELL
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for her cause of action against Defendants, states as follows:




Plaintiffs’ Initial Complaint                                                          Page 30 of 61
        178.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        179.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        180.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        181.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        182.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        183.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        184.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        185.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.



Plaintiffs’ Initial Complaint                                                            Page 31 of 61
        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, her costs herein expended, and for such

other relief that the Court deems just and proper.

    COUNT 9: BEST HEALTH AND FITNESS, INC/PAUL & NOOR JAHAN HASHEMI
                          BREACH OF CONTRACT


        COMES NOW, Plaintiffs and for their cause of action against Defendants, states as

follows:

        186.     Plaintiffs reallege and incorporate by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        187.     That Plaintiffs and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of their location(s).

        188.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        189.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).




Plaintiffs’ Initial Complaint                                                           Page 32 of 61
        190.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        191.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        192.     Plaintiffs have complied with all conditions precedent required by the terms of the

franchise agreement(s).

        193.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiffs sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiffs pray judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                COUNT 10: RH FITNESS SYSTEMS, LLC
                                     BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        194.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        195.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        196.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;



Plaintiffs’ Initial Complaint                                                            Page 33 of 61
             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        197.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        198.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        199.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        200.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        201.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                COUNT 11: FEMME FIT ALL, LLC
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        202.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.



Plaintiffs’ Initial Complaint                                                            Page 34 of 61
        203.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        204.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        205.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        206.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        207.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        208.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        209.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.




Plaintiffs’ Initial Complaint                                                        Page 35 of 61
        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                         COUNT 12: YAKO KWE NYE STA FITNESS, LLC
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        210.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        211.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        212.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        213.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        214.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.



Plaintiffs’ Initial Complaint                                                            Page 36 of 61
        215.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        216.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        217.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                    COUNT 13: LINDA LOHSE
                                    BREACH OF CONTRACT


        COMES NOW, Plaintiff and for her cause of action against Defendants, states as follows:

        218.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        219.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        220.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and



Plaintiffs’ Initial Complaint                                                            Page 37 of 61
             f. Advertising

        221.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        222.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        223.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        224.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        225.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, her costs herein expended, and for such

other relief that the Court deems just and proper.

                                 COUNT 14: SUSAN MINICOZZI
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for her cause of action against Defendants, states as follows:

        226.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        227.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).




Plaintiffs’ Initial Complaint                                                            Page 38 of 61
        228.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        229.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        230.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        231.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        232.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        233.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, her costs herein expended, and for such

other relief that the Court deems just and proper.

                                 COUNT 15: MARIA MONTOYA
                                   BREACH OF CONTRACT


Plaintiffs’ Initial Complaint                                                        Page 39 of 61
        COMES NOW, Plaintiff and for her cause of action against Defendants, states as follows:

        234.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        235.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        236.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        237.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        238.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        239.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        240.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).



Plaintiffs’ Initial Complaint                                                            Page 40 of 61
        241.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, her costs herein expended, and for such

other relief that the Court deems just and proper.

                                COUNT 16: PARADISCO DREAM, LLC
                                    BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        242.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        243.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        244.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        245.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).




Plaintiffs’ Initial Complaint                                                            Page 41 of 61
        246.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        247.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        248.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        249.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                           COUNT 17: ALL THINGS ENTERPRISES, LLC
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        250.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        251.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        252.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;



Plaintiffs’ Initial Complaint                                                            Page 42 of 61
             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        253.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        254.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        255.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        256.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        257.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                     COUNT 18: CAMI NOBLE
                                     BREACH OF CONTRACT


        COMES NOW, Plaintiff and for her cause of action against Defendants, states as follows:

        258.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.



Plaintiffs’ Initial Complaint                                                            Page 43 of 61
        259.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        260.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        261.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        262.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        263.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        264.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        265.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.




Plaintiffs’ Initial Complaint                                                        Page 44 of 61
        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, her costs herein expended, and for such

other relief that the Court deems just and proper.

                                 COUNT 19: PWO FITNESS, LLC
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        266.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        267.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        268.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        269.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        270.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.



Plaintiffs’ Initial Complaint                                                            Page 45 of 61
        271.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        272.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        273.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                  COUNT 20: GARY PAOLILLO
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for his cause of action against Defendants, states as follows:

        274.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        275.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        276.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and



Plaintiffs’ Initial Complaint                                                            Page 46 of 61
             f. Advertising

        277.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        278.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        279.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        280.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        281.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, his costs herein expended, and for such

other relief that the Court deems just and proper.

                                COUNT 21: RKP ENTERPRISES, LLC
                                    BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        282.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        283.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).




Plaintiffs’ Initial Complaint                                                            Page 47 of 61
        284.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        285.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        286.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        287.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        288.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        289.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                   COUNT 22: LINDA PRESTON
                                    BREACH OF CONTRACT


Plaintiffs’ Initial Complaint                                                        Page 48 of 61
        COMES NOW, Plaintiff and for her cause of action against Defendants, states as follows:

        290.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        291.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        292.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        293.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        294.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        295.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        296.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).



Plaintiffs’ Initial Complaint                                                            Page 49 of 61
        297.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, her costs herein expended, and for such

other relief that the Court deems just and proper.

                                    COUNT 23: AMY REEVES
                                    BREACH OF CONTRACT


        COMES NOW, Plaintiff and for her cause of action against Defendants, states as follows:

        298.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        299.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        300.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        301.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).




Plaintiffs’ Initial Complaint                                                            Page 50 of 61
        302.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        303.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        304.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        305.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, her costs herein expended, and for such

other relief that the Court deems just and proper.

                   COUNT 24: BODYFIT, INC./BILL FAUTSCH/KIM SALTER
                                BREACH OF CONTRACT


        COMES NOW, Plaintiffs and for their cause of action against Defendants, states as

follows:

        306.     Plaintiffs reallege and incorporate by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        307.     That Plaintiffs and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of their location(s).

        308.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance



Plaintiffs’ Initial Complaint                                                           Page 51 of 61
             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        309.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        310.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        311.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        312.     Plaintiffs have complied with all conditions precedent required by the terms of the

franchise agreement(s).

        313.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiffs sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiffs pray judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                    COUNT 25: JENNY SCHAFF FITNESS AND MUSIC, LLC
                                 BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:




Plaintiffs’ Initial Complaint                                                          Page 52 of 61
        314.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        315.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        316.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        317.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        318.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        319.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        320.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        321.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.



Plaintiffs’ Initial Complaint                                                            Page 53 of 61
        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                 COUNT 26: ELAINE SOLOMON
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for her cause of action against Defendants, states as follows:

        322.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        323.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        324.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        325.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        326.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.



Plaintiffs’ Initial Complaint                                                            Page 54 of 61
        327.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        328.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        329.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, her costs herein expended, and for such

other relief that the Court deems just and proper.

                                   COUNT 27: BARBARA TAIT
                                    BREACH OF CONTRACT


        COMES NOW, Plaintiff and for her cause of action against Defendants, states as follows:

        330.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        331.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        332.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and



Plaintiffs’ Initial Complaint                                                            Page 55 of 61
             f. Advertising

        333.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        334.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        335.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        336.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        337.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, her costs herein expended, and for such

other relief that the Court deems just and proper.

                                     COUNT 28: MMLC, LLC
                                     BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        338.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        339.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).




Plaintiffs’ Initial Complaint                                                            Page 56 of 61
        340.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        341.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        342.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        343.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        344.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        345.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                        COUNT 29: WHANGER HEALTH & FITNESS, LLC
                                  BREACH OF CONTRACT


Plaintiffs’ Initial Complaint                                                        Page 57 of 61
        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        346.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        347.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        348.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        349.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).

        350.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        351.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        352.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).



Plaintiffs’ Initial Complaint                                                            Page 58 of 61
        353.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                COUNT 30: HEALTHY HIPS, LLC
                                   BREACH OF CONTRACT


        COMES NOW, Plaintiff and for its cause of action against Defendants, states as follows:

        354.     Plaintiff realleges and incorporates by reference as a fully set forth herein of each

and every allegation contained in Paragraphs 1 through 121 of this Complaint.

        355.     That Plaintiff and Defendant, Curves International, entered into a written

franchise agreement(s) concerning the operation of her location(s).

        356.     That pursuant to that franchise agreement(s), Defendants agreed to provide the

following, including but not limited to:

             a. Opening Assistance

             b. Training;

             c. Periodic Review;

             d. Ongoing Support;

             e. Maintenance of the System; and

             f. Advertising

        357.     That Defendant Curves NA assumed the obligations, responsibilities, and

liabilities of the franchise agreement(s).




Plaintiffs’ Initial Complaint                                                            Page 59 of 61
        358.     That Defendants Curves International and/or Curves NA failed to use reasonable

efforts, provide services in a reasonable manner, and failed to use reasonable business judgment

in complying with their obligations as set forth above.

        359.     That Defendants Curves International and/or Curves NA have failed to meet their

obligations under the franchise agreement(s) and have breached the franchise agreement(s).

        360.     Plaintiff has complied with all conditions precedent required by the terms of the

franchise agreement(s).

        361.     That as a direct and proximate result of the breach of Defendants Curves

International and/or Curves NA as aforesaid, Plaintiff sustained damage.

        WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against Defendants,

and each of them, in a sum that is fair and reasonable, its costs herein expended, and for such

other relief that the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiffs hereby demand a jury trial on all issues so triable under the laws of the State of

Texas and the United States.

                                              Respectfully submitted,

                                              ____/s/ Jonathan E. Fortman___________________
                                              Jonathan E. Fortman #40319MO
                                              Law Office of Jonathan E. Fortman, LLC
                                              250 Saint Catherine Street
                                              Florissant, MO 63031
                                              (314) 522-2312
                                              (314) 524-1519 Fax
                                              Email: jef@fortmanlaw.com

                                              and


                                              STEVE A. MILLER (TX. Bar #00786418)
                                              Steve A. Miller, PC


Plaintiffs’ Initial Complaint                                                           Page 60 of 61
                                1625 Larimer Street, No. 2905
                                Denver, CO 80202
                                Ph# 303-892-9933
                                Fax: 303-892-8925
                                Email: sampc01@gmail.com

                                And

                                DUNNAM & DUNNAM, LLP
                                Jim Dunnam, TX Bar # 06258010
                                Email: jimdunnam@dunnamlaw.com
                                Andrea Mehta, TX Bar # 24078992
                                Email: andreamehta@dunnamlaw.com
                                Mason Dunnam, TX Bar # 24108079
                                Email: masondunnam@dunnamlaw.com
                                4125 West Waco Drive
                                Waco, TX 76710
                                Ph# 254-753-6437
                                Fax: 254-753-7434

                                Attorneys for Plaintiffs




Plaintiffs’ Initial Complaint                                   Page 61 of 61
